DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges the remarks and amendments filed on 4/22/22. Claims 4-7 and 26-28 have been canceled. Claims 3 and 15-18 have been withdrawn. Claims 1 and 2 have been amended. Claims 1, 2, 8-14, and 19-25 are pending rejection below. Previously filed 35 USC 112 rejections have been withdrawn.
Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 2, 8-14 and 19-25, in the reply filed on November 27, 2021, is acknowledged.  The traversal is on the ground(s) that claim 1 is patentable over Notsu.  This is not found persuasive for the following reasons.
Applicant argues that Notsu’s wrinkles are only on one glass layers, not both. However, this feature is not claimed. 
Applicant argues that Notsu does not disclose shape, size or geometry of the wrinkles. However, this feature has not been established as critical by Applicant. 
Applicant argues that Notsu’s invention directs the wrinkles to an unexposed portion resulting in a better appearance, rather than eliminating wrinkles as Applicant does. However, wrinkles are not excluded from the claim. 
Finally, Applicant argues that Notsu’s method is different than Applicant’s. However, this has not been shown to have an impact on the structure, or specifically claimed such that the process used would be given patentable weight. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8-14, 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0036414 Notsu et al.
Regarding claim 1, Notsu teaches a vehicle glazing (paragraph 0023) with improved stiffness (paragraph 0009) having a surface comprising:
at least one stiffening portion 313b, each portion corresponding to a bent section of the surface having at least a portion of its contour being sharply curved; 
wherein the sharply curved portion comprises a first bent portion described by a first radius and a second bent portion described by a second radius (paragraph 0085 and figure 7).
Notsu does not explicitly teach the radii of the bent portions. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed radius of curvature does not impart patentability to the claims. Finally, Notsu teaches that the bent section has a geometric shape (figure 7). Also, Notsu teaches that the geometric shape is a circle, an oval, or an ellipse (figure 7), where the arc shape shown is not discussed as being specifically any geometric shape, but the figure provides guidance regarding the approximate shape of the bent sections.
Regarding claim 2, Notsu teaches that said bent section has its whole contour sharply curved (figure 7). 
Regarding claim 8, Notsu teaches that the at least one stiffening portion is at least two stiffening portions; and wherein each portion is spaced apart from each other (figure 7, one being on the left side of the surface, the other being on the right side of the surface).
Regarding claim 9, Notsu teaches that each portion of the at least one stiffening portion is further selected from the group consisting of a recessed portion followed by a raised portion and a raised portion followed by a recessed portion (figure 7). 
Regarding claim 10, Notsu teaches that the glazing comprises at least one glass sheet (paragraph 0034).
Regarding claim 11, Notsu teaches that the at least one glass sheet is selected from the group consisting of soda-lime and aluminosilicate (paragraph 0054).
Regarding claim 12, Notsu teaches that the glazing is a curved vehicle glazing (paragraph 0008 and figure 3).
Regarding claim 13, Notsu teaches that the glazing is the glazing of a roof window (paragraph 0023).
Regarding claim 14, Notsu teaches that the roof window (paragraph 0023) is a moveable roof window (paragraph 0026), where while paragraph 0026 is drawn to side windows, this is an example and the same concept may be applied to the disclosed roof windows.
Regarding claim 19, Notsu teaches that the glazing is a laminated glazing comprising at least two glass sheets 202,202 (paragraph 0034) and at least one plastic interlayer 301 (paragraph 0058); said at least two glass sheets having different thickness (paragraph 0035).
Regarding claim 20, Notsu teaches that said at least two glass sheets are two glass sheets, outer layer 201 and inner layer 202 (figure 7); and the ratio of thickness between outer layer and inner layer is ranging from 1.5-20 (paragraph 0035, where the outer layer is 1.5-4.0 mm thick and the inner layer is 0.2-1.0 mm thick). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught range of 1.5 to 20 reads on the claimed range of 1 to 8. 
Regarding claim 21, Notsu teaches that the outer layer is a soda-lime glass layer (paragraph 0057) having a thickness from 1.5 mm to 4.0 mm (paragraph 0035), and the inner layer is a semi-tempered soda-lime glass layer (paragraph 0054, where fully tempered is not excluded) having a thickness from 0.2 mm to 1.0 mm (paragraph 0035). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists,” (MPEP 2144.05 Section I). Therefore, absent evidence of criticality, the taught ranges of 1.5-4.0 mm and 0.2-1.0 mm reads on the claimed ranges of 1.6-2.5 mm and 1-1.6 mm, respectively.
Regarding claim 22, Notsu teaches that the roof window (paragraph 0023) is fixed on at least two edges 105 to a vehicle body (paragraph 0026), where while paragraph 0026 is drawn to side windows, this is an example and the same concept may be applied to the disclosed roof windows.
Regarding claim 23, Notsu teaches that said at least two edges are two edges 105 (side edges), and wherein the at least one stiffening portion is extended perpendicularly to said two edges (paragraph 0075, where the stiffening portion is on lower edge 103).
Regarding claims 24 and 25, Notsu does not explicitly teach the radii of the bent portions. However, “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed radius of curvature does not impart patentability to the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/958,702. The claims are not identical but are not patentably distinct because the instant invention requires only “a stiffening portion” that the co-pending application does not require. This does not provide a patentably distinct limitation because the stiffening portion is created by the bent section, a feature that the co-pending application does include such that the co-pending application also includes a stiffening portion, whether the phrase is used or not.  
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant's arguments filed 4/22/22 have been fully considered but they are not persuasive. 
Applicants state: “According to the amended set of claims, the Applicant notes that Notsu does not disclose the following features of the present disclosure:
— wherein the bent section, in a planar view thereof, has a geometric shape selected from the group consisting of a circle, an oval, an ellipse, a polygon and a polygon with rounded corners.”
The Examiner respectfully submits that Notsu teaches that the bent section has a geometric shape (figure 7).
Applicants state: “Notsu takes advantage of the undulations of provide edge strength [0047] but does not seek the enhancement of the stiffness of the glazing by modifying the geometry, as taught and claimed by the present disclosure.”
The Examiner respectfully submits that independent claim 1 is not claiming that the stiffness is improved by modifying the geometry. Claim 1 is claiming an improvement in stiffness as well as a certain geometry. Notsu discloses how stiffness can be “enhanced” (corresponds to claimed improved) (paragraphs 0028) as well as having the claimed geometry (Figure 7).
Applicants state: “Notsu discloses undulations that correspond to defects generated dug to the difference in radius among two different glass sheets, such undulations should not be interpreted as small radius curvature generated on purpose.”
The Examiner respectfully submits that Notsu does not disclose any “undulations” or “defects”. On the other hand, Notsu discloses generating small radius curvatures on purpose (Abstract, paragraphs 0007, 0008, 0012, 0019, 0038, 0049, 0050, 0055, 0056, and Figs. 3-5).
Applicants state: “Notsu does not disclose a curved portion comprising a first bent portion described by a first radius and a second bent portion described by a second radius where the first radius and the second radius are no more than 150 mm.”
The Examiner respectfully submits that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device, and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 Section IV Part A). Therefore, without a showing of criticality, the claimed radius of curvature does not impart patentability to the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        May 27, 2022